Citation Nr: 1116468	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss, including a cognitive disorder or an undiagnosed illness manifested by memory loss.

2.  Entitlement to service connection for an undiagnosed illness manifested by diffuse joint pains.

3.  Entitlement to service connection for a right knee disability, including degenerative arthritis and/or an undiagnosed illness.

4.  Entitlement to service connection for a left knee disability, including degenerative arthritis and/or an undiagnosed illness.

5.  Entitlement to service connection for a right hip disability, including degenerative arthritis and/or an undiagnosed illness.

6.  Entitlement to service connection for a left hip disability, including degenerative arthritis and/or an undiagnosed illness.

7.  Entitlement to service connection for a back disability, including degenerative arthritis of the lumbosacral spine and/or an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in January 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As was noted by the Board in January 2010, the appellant requested a hearing before a member of the Board.  Such a hearing was scheduled for January 2010; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

The issue of entitlement to service connection for a disability characterized by diffuse joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current undiagnosed illness or cognitive disorder characterized by memory loss has not been demonstrated.  

2.  The Veteran's degenerative changes and patellofemoral syndrome of the right knee were not incurred during military service or shown within a year thereafter.  

3.  The Veteran's degenerative changes of the left knee were not incurred during military service or shown within a year thereafter.  

4.  The Veteran's bursitis and degenerative arthritis of the right hip were not incurred during military service or shown within a year thereafter.  

5.  The Veteran's bursitis and degenerative arthritis of the left hip were not incurred during military service or shown within a year thereafter.  

6.  The Veteran's degenerative changes of the lumbosacral spine were not incurred during military service or shown within a year thereafter.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness or cognitive disorder characterized by memory loss was not incurred in or aggravated by active service, or resulted from any incident therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

2.  Degenerative changes and patellofemoral syndrome of the right knee were not incurred in or aggravated by active service, and do not result from any incident therein.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010).

3.  Degenerative changes of the left knee were not incurred in or aggravated by active service, and do not result from any incident therein.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010). 

4.  Bursitis and degenerative arthritis of the right hip were not incurred in or aggravated by active service, and does not result from any incident therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010).

5.  Bursitis and degenerative arthritis of the left hip were not incurred in or aggravated by active service, and does not result from any incident therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010).

6.  Degenerative changes of the lumbosacral spine were not incurred in or aggravated by active service, and do not result from any incident therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In October 2003, March 2004, and May 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2010 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued in October 2003 and March 2004, prior to the January 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in August 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection

The Veteran seeks service connection for a cognitive disorder, and for disabilities of the knees, hips, and back.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

According to his service personnel records, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  He has also alleged his disabilities began during such service, or within a short time thereafter.  Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. §§ 3.317.  

Objective indications of chronic disability include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).  

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), however, if there is affirmative evidence that an undiagnosed illness: (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Even if VA determines service connection is not warranted, for whatever reason, for a disability as a result of an undiagnosed illness, VA must still consider entitlement to service connection for the same disability on a direct basis pursuant to 38 C.F.R. §§ 3.303 and 3.304.  VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

a.  Memory loss

The Veteran seeks service connection for a disability characterized by memory loss.  

The Veteran was without neurological or psychiatric abnormalities on medical examination for service entrance in March 1988.  His service treatment records are negative for any diagnosis of or treatment for a cognitive disorder, or any disorder characterized by memory loss.  

The Veteran first reported memory loss issues in November 1999, when he was afforded a VA Persian Gulf registry medical examination.  His memory loss was limited to short-term memory, and chiefly involved forgetting minor parts of his job.  Neurological evaluation was negative for abnormality, as the Veteran was fully alert and oriented and without impairment in motor and sensory function, cranial nerves, coordination, and reflexes.  An assessment of memory loss was given.  

A September 2004 VA psychiatric evaluation was afforded the Veteran.  He reported that his short-term memory had worsened recently, especially in the past two years.  On objective evaluation, he was without significant cognitive, neurological, or psychiatric impairment.  No diagnostic or clinical testing was accomplished.  The final diagnosis was of a cognitive disorder, not otherwise specified.  

In July 2005, the Veteran was afforded an intake evaluation for VA behavioral medicine care.  On that occasion, his memory was intact on informal evaluation.  The Veteran was diagnosed with an anxiety disorder.  

A VA psychiatric examination was afforded the Veteran in August 2010.  He denied any behavioral, psychiatric, or cognitive problems prior to service.  Current complaints included poor short-term memory and concentration, and difficulties with sleep, fatigue, and irritability.  On objective evaluation, he was alert and fully-oriented, without any obvious signs of psychiatric disability.  Neuropsychological testing suggested the Veteran's memory was intact, and the examiner determined a current diagnosis was not warranted.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disorder characterized by memory loss, to include as the result of an undiagnosed illness.  According to the August 2010 VA examination report, the Veteran's memory is essentially intact, and a diagnosis of a psychiatric or cognitive disorder is not warranted.  The Board notes that a current disability is required in order for a service connection claim to be granted.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further notes, however, that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to final adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the present case, nevertheless, the Board finds the preponderance of the evidence suggests no disability characterized by memory loss is present, or has been present during the pendency of this appeal.  Although memory loss was noted both on VA Persian Gulf examination in November 1999, and on VA psychiatric examination in September 2004, these assessments appear to be reflections of the Veteran's own self-reported history, as the record does not reflect specific cognitive testing or evaluation was performed on either occasion to objectively determine the presence of memory loss.  The Board notes that on both occasions, the Veteran did not display cognitive, neurological, or psychiatric impairment as noted by either examiner.  More recently, both the July 2005 and August 2010 examinations were negative for any impairment characterized by memory loss, and the Veteran's memory was found to be within normal limits for his age and situation.  In the case of the August 2010 examination, the Veteran was afforded specific neuropsychological testing to evaluate his memory and other cognitive abilities.  In light of this evidence, the Board finds a current cognitive disorder is not demonstrated, and service connection for an undiagnosed illness characterized by memory loss must be denied.  

The Veteran himself states he has a current disorder characterized by memory loss.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Psychiatric and cognitive disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Although the Veteran's statements that his memory has declined are accepted as credible by the Board, the objective evidence of record does not indicate a current degree of memory loss in excess of that which is considered normal.  

In conclusion, a preponderance of the evidence is against the award of service connection for a cognitive disorder or undiagnosed illness characterized by memory loss.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Bilateral knee disability

The Veteran seeks service connection for disabilities of the bilateral knees, to include as due to an undiagnosed illness resulting from Persian Gulf service.  The general criteria for service connection, to include for an undiagnosed illness, have already been noted above.  

The Veteran was without orthopedic abnormalities involving the knees on medical examination for service entrance in March 1988.  He was, however, seen for increased left knee pain in July 1988.  He stated the pain appeared after running.  The impression was of knee pain, and he was given medication.  In December 1990, the Veteran sought treatment for left knee pain after he allegedly landed hard on the knee.  On physical evaluation, his left knee was without swelling or locking.  Patellar tendon strain and/or patellar tendonitis were diagnosed, and he was prescribed a course of physical therapy.  The Veteran was seen in March 1992 for bilateral pain just below his knees.  He denied any history of injury, and said his pain appeared while running.  On physical evaluation, his lower extremities were negative for swelling, patellar grind, or limitation of motion.  The final impression was of probable patellar tendonitis at the tibial tuberosity.  A service separation medical examination is not of record.  

Following service, the Veteran first reported knee pain of either knee in November 1999, when he was afforded a VA Persian Gulf registry medical examination.  His symptoms consisted of some stiffness in the morning, typically lasting 20 minutes and resolving.  Physical examination revealed full range of motion of both knees, and no evidence of instability, warmth, deformity or edema.  An assessment of arthralgia was given.  

A September 2003 VA X-ray of the Veteran's bilateral knees indicated degenerative changes, with minimal narrowing medially.  

A VA orthopedic examination was afforded the Veteran in July 2004.  The Veteran denied any medical treatment for his knees following military service.  On physical evaluation, range of motion of the lower extremities was within normal limits.  No loss of motor strength, reflexes, or sensation was noted.  The final impression was of polyarthralgia of various joints and chronic bilateral knee pain, diagnosed several years after military service.  

Another VA orthopedic examination was afforded the Veteran in October 2008.  He reported pain in the knees, ankles, shoulders, elbows, and hips.  On physical evaluation, the Veteran had some limitation of motion of the extremities, and some pain on motion.  X-rays of his knees were negative for abnormality.  The final impression was of degenerative changes and narrowing in the hips and knees.

Most recently, the Veteran was afforded a VA orthopedic examination in August 2010.  His claims folder was reviewed in conjunction with the examination.  He was also given a physical evaluation.  Regarding his knees, the Veteran was diagnosed with early osteoarthritis of the medial joint compartments of both knees, and minimal clinical findings of patellofemoral syndrome of the right knee.  After reviewing the Veteran's service treatment records, which did reflect complaints of bilateral knee pain, the examiner determined nevertheless that the significant gap in time between the Veteran's 1992 service separation and the onset of degenerative changes in 2003 suggested his bilateral knee disabilities were not incurred in or aggravated by active military service, or were otherwise related thereto.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for bilateral knees disabilities, to include as due to an undiagnosed illness.  Considering first entitlement to service connection pursuant to 38 U.S.C.A. § 1117, the Board notes the October 2008 and August 2010 VA examination reports diagnosed known clinical diagnoses, degenerative changes and early osteoarthritis of the knees, and minimal patellofemoral syndrome of the right knee.  As the Veteran's bilateral knee pain has been attributed to a known clinical diagnosis, service connection under 38 U.S.C.A. § 1117 for an undiagnosed illness resulting in bilateral knee pain is not warranted.  

Next, the Board finds service connection is also not warranted on a direct basis for degenerative changes of the bilateral knees and patellofemoral syndrome of the right knee.  Although the Veteran was seen for knee pain during military service, he was diagnosed as having a patellar tendon strain and patellar tendonitis, and not degenerative changes.  The Board concludes these disabilities were acute and transitory, as they did not recur during service or within a year thereafter.  The Veteran's current degenerative changes of both knees, and his patellofemoral syndrome of the right knee, were first shown many years after military service.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no medical expert or other competent examiner has suggested the Veteran's degenerative changes of the bilateral knees or patellofemoral syndrome of the right knee began during active military service, or is related to a disease or injury incurred therein.  

The Veteran himself has alleged his degenerative changes, patellofemoral syndrome, or a related bilateral knee disabilities began during military service, or are the result of an injury sustained therein.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu, 2 Vet. App. at 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Although the Veteran's statements regarding his bilateral knee pain are accepted as credible by the Board, the objective evidence of record does not indicate onset or complaints of these knee disabilities during military or for many years thereafter.  

In conclusion, the preponderance of the evidence is against the award of service connection on any basis for a bilateral knee disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Bilateral hip disability

The Veteran seeks service connection for disabilities of the bilateral hips, to include as due to an undiagnosed illness resulting from Persian Gulf service.  The general criteria for service connection, to include for an undiagnosed illness, have already been noted above.  

The Veteran was without orthopedic abnormalities on medical examination for service entrance in March 1988.  His service treatment records are negative for any diagnosis of or treatment for a bilateral hip disability during military service.  A service separation medical examination is not of record.  

The Veteran was afforded a VA Persian Gulf registry medical examination in November 1999.  He did not, however, report bilateral hip pain at that time.  Physical examination revealed full range of motion of both hips, and no evidence of instability, warmth, deformity or edema.  An assessment of arthralgia was given.  

A September 2003 VA X-ray of the Veteran's bilateral hips indicated degenerative changes, with joint space narrowing bilaterally.  

A VA orthopedic examination was afforded the Veteran in July 2004.  The Veteran denied any medical treatment for his hips following military service.  On physical evaluation, range of motion of the lower extremities was within normal limits.  No loss of motor strength, reflexes, or sensation was noted.  The final impression was of polyarthralgia of various joints and chronic bilateral hip pain, diagnosed several years after military service.  

Another VA orthopedic examination was afforded the Veteran in October 2008.  He reported pain in the knees, ankles, shoulders, elbows, and hips.  On physical evaluation, the Veteran had some limitation of motion of the extremities, and some pain on motion.  The examiner suggested the Veteran had bursitis in both hips.  X-rays of the hips and pelvis were unremarkable, except for some incomplete visualization of a linear calcific lesion, probably related to an old healed trauma.  The final impression was of degenerative changes and narrowing in the hips and knees.  

Most recently, the Veteran was afforded a VA orthopedic examination in August 2010.  His claims folder was reviewed in conjunction with the examination.  He was also given a physical evaluation.  Regarding his hips, the Veteran was diagnosed as having bilateral greater trochanteric bursitis, worse on the left, and mild degenerative arthritis of both hips.  After reviewing the Veteran's service treatment records, which did not include any diagnoses of a hip disability of either hip, the examiner determined the significant gap in time between the Veteran's 1992 service separation and the onset of degenerative changes in 2003 suggested his bilateral hip disabilities were not incurred in or aggravated by active military service, or were otherwise related thereto.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for bilateral hip disabilities, to include an undiagnosed illness.  Considering first entitlement to service connection pursuant to 38 U.S.C.A. § 1117, the Board notes the October 2008 and August 2010 VA examination reports reflect known clinical diagnoses, bilateral bursitis and degenerative arthritis.  As the Veteran's bilateral hip pain has been attributed to known clinical diagnoses, service connection under 38 U.S.C.A. § 1117 for an undiagnosed illness resulting in bilateral hip pain is not warranted.  

Next, the Board finds service connection is also not warranted on a direct basis for bursitis or degenerative arthritis of the bilateral hips.  These disabilities were first diagnosed many years after military service.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no medical expert or other competent examiner has suggested the Veteran's bursitis or degenerative arthritis of the hips began during active military service, or is related to a disease or injury incurred therein.  

The Veteran himself has alleged his bursitis or a related bilateral hip disability began during military service, or is the result of an injury sustained therein.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu, 2 Vet. App. at 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As noted, however, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Although the Veteran's statements regarding his bilateral hip pain are accepted as credible by the Board, the objective evidence of record does not indicate onset or complaints of bursitis or degenerative arthritis during military service or for many years thereafter.  

In conclusion, the preponderance of the evidence is against the award of service connection on any basis for a bilateral hip disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

d.  Back disability

The Veteran seeks service connection for a back disability, to include as due to an undiagnosed illness resulting from Persian Gulf service.  The general criteria for service connection, to include for an undiagnosed illness, have already been noted above.  

The Veteran was without orthopedic abnormalities on medical examination for service entrance in March 1988.  In January 1992, the Veteran sought treatment for stiffness in the upper back, between his shoulder blades.  He denied any history of trauma or injury.  On physical evaluation, he had full range of motion, without loss of strength or sensation.  Some focal discomfort was noted in the lower branch of the trapezius area.  A muscle strain of the trapezius was diagnosed.  He did not thereafter seek treatment for a spinal disability.  A service separation examination is not of record.  

The Veteran was afforded a VA Persian Gulf registry medical examination in November 1999.  He did not, however, report back pain at that time.  Physical examination revealed full range of motion of the spine, and no evidence of instability, warmth, deformity or edema.  

A September 2003 VA X-ray of the Veteran's lumbosacral spine indicated degenerative changes with mild narrowing at L5-S1.  

A VA orthopedic examination was afforded the Veteran in July 2004.  The Veteran denied any medical treatment for his back following military service.  He stated that while he experienced intermittent back pain, he treated it with over-the-counter medication and rest.  On physical evaluation, the Veteran exhibited some limitation of motion, with pain on motion and tenderness along the lumbosacral musculature.  No loss of motor strength, reflexes or sensation was noted.  X-rays of the lumbosacral spine indicated a very slight decrease in the L5-S1 intervertebral disc space, but were otherwise without significant abnormalities.  The final impression was of degenerative disc disease of the lumbosacral spine, diagnosed several years after military service.  

Private treatment records from S.S., M.D., indicate the Veteran first reported low back pain in April 2004.  A two-week history of low back pain was noted.  On intake examination by Dr. S. in February 2002, the Veteran had previously denied any history of back pain.  The Veteran was prescribed rest and medication.  An October 2008 VA X-ray of the Veteran's lumbosacral spine was within normal limits.  

Most recently, the Veteran was afforded a VA orthopedic examination in August 2010.  His claims folder was reviewed in conjunction with the examination.  He was also given a physical evaluation of the back, which was described as essentially normal.  X-rays of the Veteran's lumbosacral spine were essentially within normal limits.  The examiner determined no current diagnosis of the lumbosacral spine was warranted; however, he also noted that degenerative changes were noted at L5-S1 on X-ray in 2003.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a back disability, to include as due to an undiagnosed illness.  Considering first entitlement to service connection pursuant to 38 U.S.C.A. § 1117, the Board notes the October 2008 and August 2010 VA examination reports reflect a known clinical diagnosis, degenerative changes of the lumbosacral spine.  As the Veteran's back pain has been attributed to a known clinical diagnosis, service connection under 38 U.S.C.A. § 1117 for an undiagnosed illness resulting in back pain is not warranted.  

Next, the Board finds service connection is also not warranted on a direct basis for degenerative changes of the lumbosacral spine.  Although the Veteran was seen for upper back pain during military service, he was diagnosed as having a muscle strain at that time, and not degenerative changes.  The Board concludes this disability was acute and transitory, as it did not recur during service or within a year thereafter.  The Veteran's current degenerative changes of the lumbosacral spine were first diagnosed many years after military service.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no medical expert or other competent examiner has suggested the Veteran's degenerative changes of the lumbosacral spine began during active military service, or are related to a disease or injury incurred therein.  

The Veteran himself has alleged his degenerative changes of the lumbosacral spine began during military service, or are the result of an injury sustained therein.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu, 2 Vet. App. at 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Again, however, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Although the Veteran's statements regarding his back pain are accepted as credible by the Board, the objective evidence of record does not indicate onset or complaints of degenerative changes of the lumbosacral spine during military or for many years thereafter.  

In conclusion, the preponderance of the evidence is against the award of service connection on any basis for a back disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for an undiagnosed illness or cognitive disorder characterized by memory loss is denied.  

Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a right hip disability, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness, is denied.  


REMAND

The Veteran also seeks service connection for a disability characterized by diffuse joint pain, to include as due to an undiagnosed illness.  In its January 2010 remand order, the Veteran was to be afforded a VA orthopedic examination that addressed his claimed joint pain, to include of the shoulders, ankles, and elbows.  The Board explicitly noted in its remand order that the Veteran had specific claims for disabilities of the hips, back, and knees, and the examiner was asked to address joints other than the hip, back, and knees in rendering his opinion regarding the Veteran's claim of diffuse joint pain.  Nevertheless, the August 2010 examination report concluded that the Veteran did not have an undiagnosed illness, as he had bursitis of the hips, and degenerative changes of the back and knees, which explained his joint pain.  The examiner, however, failed to comment on whether pain was present in other joints for which joint pain had been claimed by the Veteran, to include the shoulders, ankles, and elbows.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who examined the Veteran in August 2010, if available.  The Veteran need not be scheduled for a new examination unless such examination is determined to be necessary by the examiner to comply with this remand.  The examiner should be asked to describe the Veteran's claimed diffuse joint pain of the shoulders, elbows, and ankles, including the date of its inception and its frequency, and whether there is any objective evidence thereof.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical diagnosis, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the appellant's active service.  The report of examination must include a complete rationale for all opinions rendered.

2.  If the August 2010 examiner is no longer available, the appellant should be scheduled for a VA medical examination to evaluate the nature and etiology of his current bilateral shoulder, ankle, and elbow disabilities, manifested by diffuse joint pain.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should also be asked to describe the Veteran's claimed diffuse joint pain, including the date of its inception and its frequency.  After conducting the appropriate testing, the examiner should be asked to comment on whether there is any objective evidence that the appellant suffers from diffuse joint pain of the shoulders, elbows, or ankles.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical diagnosis, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the appellant's active service.  The report of examination must include a complete rationale for all opinions rendered.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


